UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-6274



CHARLES EVERETT HASELDEN,

                                             Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-00-897-5-H)


Submitted:   April 12, 2001                 Decided:   April 19, 2001


Before NIEMEYER, WILLIAMS, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Everett Haselden, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charles Everett Haselden appeals the district court’s order

denying relief on his 28 U.S.C. § 2241 (1994) petition.     We have

reviewed the record and the district court’s opinion and find no

reversible error. Accordingly, we affirm substantially on the rea-

soning of the district court.    See Haselden v. United States, No.

CA-00-897-5-H (E.D.N.C. filed Jan. 17, 2001; entered Jan. 18,

2001).*   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




     *
       Even assuming Haselden could raise a claim under Apprendi v.
New Jersey, 530 U.S. 466 (2000), in his § 2241 petition, his sen-
tence was below the statutory maximum.       See United States v.
Kinter, 235 F.3d 192, 199-200 (4th Cir. 2000), cert. denied,
U.S.      , 2001 WL 185105 (U.S. March 19, 2001) (No. 00-8591);
United States v. Lewis, 235 F.3d 215, 219 (4th Cir. 2000) (applying
a plain error standard of review). Thus, any such claim would lack
merit.


                                  2